Case: 2:20-cv-02574-MHW-EPD Doc #: 124 Filed: 05/27/20 Page: 1 of 1 PAGEID #: 1991




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 John Doe No. 2,

             Plaintiff,
                                            Case No. 2:20-cv-2574
       v.
                                            Judge Michael H. Watson
 The Ohio State University,
                                            Chief Magistrate Judge Deavers
             Defendant.


                                     ORDER

       Upon unopposed motion and for good cause shown, Plaintiff’s motion for

 an extension of time is hereby GRANTED. Plaintiff John Doe #2 shall have up to

 and including June 10, 2020, to file his amended complaint in the above-

 captioned action.

       IT IS SO ORDERED.


                                      /s/ Michael H. Watson
                                      MICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT
